


Exhibit 10.1

May 09, 2008

Mr. S. Jambunathan

Chairman of the Board of Directors of HMNA

c/o HMNA

200 Park Avenue South

New York, New York 10003

Re: Amendment to Employment Agreement

Dear Mr. Quadrino:

Helios & Matheson North America – HMNA, (“Company”) hereby agrees to amend your
Employment Agreement dated as of May 01, 2006 (“Agreement”) entered into by and
between The A Consulting Team Inc. (former name of HMNA) and yourself, Salvatore
M. Quadrino, (“Employee”) as follows

(1)

The content in Section 1 of Agreement will be replaced by the content provided
in this bullet point (1) of this Amendment.

The Company hereby employs Employee as Chief Financial Officer. The Company,
HMNA, will provide Employee with an office and appropriate computer and
communications at metropolitan area office. Employee hereby accepts employment
in such capacity and conditions as hereinafter set forth.

In addition, for the interim period, beginning with the date of ratification of
this Amendment and until Company appoints a new Chief Executive Officer, Company
offers and Employee accepts the responsibility of Interim Chief Executive
Officer, in addition to Employee’s role & responsibility as Chief Financial
Officer.

When Company hires a new Chief Executive Officer, Employee will revert back to
the original role of Chief Financial Officer.

As a condition of continued Employment, Employee agrees to perform as expected
by the Company in the capacity of Chief Financial Officer and Interim Chief
Executive Officer, and bear all appropriate responsibilities, including SEC
related responsibilities that roles of Chief Financial Officer and Chief
Executive Officer have to bear.

(2)

The content in Section 2 of Agreement will be replaced by the content provided
in this bullet point (2) of this Amendment.

This Agreement is for the time period May 1st 2008 to June 30th 2009 (Term).
Thereafter, the Agreement will automatically renew for additional 1-year terms
(Renewal Terms), unless either Party (Company or Employee) conveys in writing to
the other, of its intention not to renew the Agreement at least 30 days prior to
the end of the

 

 

--------------------------------------------------------------------------------






corresponding Term. Termination of Agreement by the Company will be governed by
the provisions of Section 8. The entire period in effect is hereinafter referred
to as the “Employment Period”.

(3)

The content in Section 3 of Agreement will be replaced by the content provided
in this bullet point (3) of this Amendment.

The Company shall pay to Employee the following compensation for all the
services to be rendered by Employee in any capacity:

 

•

A base salary at the rate of $200,000 per year (annual base salary of Two
Hundred Thousand US Dollars) payable twice a month, less all applicable and
required federal, state, local and authorized deductions.

 

•

Upon approval by the Board of Directors, the Company shall grant to Employee
options to shares of Company Common Stock, from time to time, in accordance with
the terms of Company’s Stock Option and Award Plan.

 

•

A Performance Based Bonus that is modifiable quarterly, semi-annually, or
annually, for expected performance, as reasonably determined appropriate by
Company, to motivate Employee to help achieve the operational and financial
goals of Company. The Performance Based Bonus plan along with Performance Goals
for Employee will be separately specified as Performance Target and Bonus Plan
(hereinafter called Performance Plan). Performance Plan may be reasonably and
periodically specified or modified by Company, at its sole discretion, in the
interests of Company and all of its stakeholders.

 

•

The use of a Company car and reimbursement of all related usage expenses. The
expenses will be capped at $500 per month, or $6,000 per annum, for all car
usage related expenses, except for car repairs, which the Company will pay in
addition to this budgeted cap.

 

•

Employee shall be entitled to participate in the Company’s employee and fringe
benefit plans and programs and shall be entitled to sick days and personal days
in accordance with the Company’s PTO policy for the Chief Financial Officer’s
position.

As long as Company offers and Employee continues to take on the responsibility
of Interim Chief Executive Officer, an additional gross salary at the rate of
$60,000 per year (additional annual salary of Sixty Thousand US Dollars) payable
twice a month, less all applicable and required federal, state, local and
authorized deductions, will be paid to Employee. This additional compensation
will be withdrawn when Company withdraws the position of Interim Chief Executive
Officer from Employee.

 

 

--------------------------------------------------------------------------------






(4)

The content in Section 8 of Agreement will be replaced by the content provided
in this bullet point (3) of this Amendment.

The Employment Period shall be terminated at the time of the death of Employee
or may be terminated by Company if Employee shall fail to render the services
provided for hereunder for a continuous period of ninety (90) days because of
Employee’s physical or mental disability. Notwithstanding anything to the
contrary herein, either party may terminate the Employment Period, with or
without cause and for any reason whatsoever, by giving thirty (30) days prior
notice to the other party.

In the event Company terminates Employee without Cause, death or disability, or
if the Employee should resign for a Sufficient Reason, as defined in this
Employment Agreement, Employee shall be entitled to receive as severance an
amount equal to Six (6) months of Employee’s then current base salary. In the
event, Company terminates Employee without Cause within 6 months after the
appointment of a new Chief Executive Officer, Employee shall be entitled to
receive as severance an additional amount equal to Three (3) months of
Employee’s then current base salary.

For purposes of this Section 8, “Cause” shall mean: (a) Employee’s embezzlement,
negligence, willful breach of fiduciary duty or fraud with regard to Company or
any of Company’s assets or businesses, (b) Employee’s conviction of, or pleading
of nolo contendere with regard to a felony (other than a traffic violation) or
any other crime involving moral turpitude and involving activity related to the
affairs of Company, (c) Employee’s refusal or negligence in carrying out lawful
requests or directives of the Company after such requests or directives were
issued after discussion with Employee, and (d) any other breach by Employee of a
material provision of this Agreement that remains uncured for thirty (30) days
after written notice thereof is given to Employee.

In the event Company terminates the Employment Period for Cause, Company’s sole
obligation is to pay Employee for that period actually worked by Employee (plus
any commissions and/or vacation pay due for that period, if applicable).

Employee may terminate the Employment Period for “Sufficient Reason” in
accordance with the provisions hereof. For purposes of this Agreement,
Sufficient Reason shall mean any material reduction in Employee’s base
compensation by more than 25%, requirement by the Company for the Employee to
work from any location more than 50 miles away from the current office location,
or a written request by the Company to perform illegal acts including but not
limited to violating SEC or NASDAQ rules or regulations.

 

 

--------------------------------------------------------------------------------






Please acknowledge your agreement to such extension of Employment by executing a
copy of this letter agreement and returning such executed copy to the Company.

 

Helios & Matheson North America

 

 

 

 

 

 

 

/s/ Srinivasaiyer Jambunathan

 

 

 

Mr. S. Jambunathan

 

 

 

Chairman of the Board of Directors of HMNA

 

 

 

 

Acknowledged and Agreed

 

 

 

 

 

 

 

/s/ Salvatore M. Quadrino

 

 

 

Mr. Salvatore M. Quadrino

 

 

Date 5/9/2008

 

 

--------------------------------------------------------------------------------